The plaintiff in error was convicted of selling securities without a permit, and was sentenced to pay a fine of $2,500 and costs.
Transcript of the record in this case was filed in this court on the 9th day of March, 1934, and a supplemental transcript was filed on January 30th, 1935. No brief has been filed in support of the defendant's assignment of errors.
A careful examination of the record fails to disclose any fundamental or prejudicial error. The evidence is sufficient to support the verdict of the jury. The case is therefore affirmed.